Order entered March 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01462-CV

                    IN THE INTEREST AND PROTECTION OF M.W.L.

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-11773

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated January 2, 2015, we

notified the official court reporter for the 134th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested or made

payment arrangements for the record. We notify appellant that if we receive verification it has

not requested, paid for, or made arrangements to pay for the reporter’s record, we will
order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).



                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE